Citation Nr: 0112062	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-00 517A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals denying entitlement to special monthly pension by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in November 
1997.

FINDINGS OF FACT

1.  In a decision dated in November 1997, the Board denied 
the appellant's claim for entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance of another person or on account of being 
housebound.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the November 1997 Board 
decision do not set forth an error of fact or law which would 
have resulted in a Board decision which would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
November 1997 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403, 20.1404, 20.1405 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, and a claim 
filed with the Secretary requesting such reversal or revision 
is to be considered a request to the Board.  38 U.S.C.A. 
§ 7111(e) and (f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to provisions 
set forth in 38 C.F.R. §§ 20.1400-1411 (2000).  According to 
these regulations, clear and unmistakable error is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).

Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition, a motion for clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements, 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, and other general, non-specific allegations of 
error are examples of allegations that will not meet the 
pleading requirements necessary to file a motion for clear 
and unmistakable error in a Board decision.  Id.

The above-cited regulatory authority was intended to codify 
the requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  The Board also 
notes that Congress intended that VA adopt the Court's 
interpretation of the term "clear and unmistakable error."  
The notice of proposed rulemaking, 63 Fed. Reg. 27534, 27536 
(1998), reflects that the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of [clear and unmistakable 
error]."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 
1997) (remarks of Rep. Evans, sponsor of H.R. 1090).

As mentioned above, in its November 1997 decision, the Board 
denied a claim of entitlement to special monthly pension by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound.  The Board 
considered the evidence then of record, to include a March 
1997 VA aid and attendance/housebound examination report, and 
determined that he did not meet the criteria for aid and 
attendance or housebound status under the regulation.  

In December 1997, the moving party filed a request for 
reconsideration of the Board's November 1997 decision.  He 
submitted additional evidence with his reconsideration 
request (and a June 1998 RO decision awarded aid and 
attendance benefits effective from December 1997).  The 
Board's Rules of Practice provide that no new evidence will 
be considered in connection with the disposition of the 
motion.  38 C.F.R. § 20.1405(b).  The request for 
reconsideration of the Board's November 1997 decision was 
denied by the Board's Acting Chairman in May 1998.  The 
Acting Chairman found that the Board's decision contained 
findings of fact that had a plausible basis in the record, 
that the decision was consistent with the available evidence 
and applicable statutory and regulatory provisions, and that 
it contained clearly stated reasons and bases for the 
decision.  

In April 1999, the moving party filed a statement requesting 
further review of the Board's November 1997 decision on the 
grounds of clear and unmistakable error.   In March 2001, the 
moving party's representative submitted a brief in support of 
the motion, alleging clear and mistakable error based, in 
essence, on the failure to fulfill the duty to assist.  The 
representative stated that private medical evidence received 
six months after the Board's decision demonstrated that the 
veteran required the use of a walker and/or wheelchair for 
long distance walking and that he needed assistance to bathe 
and to keep himself clean in other ways.  The representative 
also stated that this information was similar to the VA aid 
and attendance/housebound examination dated in March 1997, 
and that the Board made an early decision to deny benefits 
when the evidence of record tended to support the veteran's 
claim for special monthly pension.  It was alleged that the 
VA examination indicated that the veteran suffered from 
multiple disorders which limited his ability to ambulate; he 
needed a walker and a wheelchair, but that the VA examiner 
never determined whether or not he required the assistance of 
another person to bathe or to clean himself in other ways.  
In other words, the representative asserts, the Board rushed 
to a decision rather than properly develop the veteran's 
well-grounded appeal.  

The Board finds that in this case, the moving party has not 
demonstrated that the Board's November 1997 decision contains 
clear and unmistakable error.  The failure to fulfill the 
duty to assist, or a disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  See Crippen v. Brown, 9 Vet. App. 
412, 418 (1996); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
The arguments raised by the representative represent a clear-
cut example of what is not considered to be clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d).  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the veteran is 
evident by a disposition by the Board herein.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The Board's Rules of Practice provide 
that no new evidence will be considered in connection with 
the disposition of the motion.  38 C.F.R. § 20.1405(b).  
Since additional evidence may not be considered and the 
veteran and his representative have been afforded ample 
opportunity to argue the merits of the claim, there is no 
need for additional development.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
November 1997 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the November 1997 Board decision 
on the grounds of clear and unmistakable error is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



